[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 240 
The judge at Circuit in non-suiting the plaintiff, decided, first, that the ordinance or law of the board of supervisors of Suffolk county was within the constitutional limits of the legislative powers conferred upon boards of supervisors; and, secondly, that the judgment and execution under which the defendants justified the imprisonment of the plaintiff was valid and binding upon the plaintiff.
The justice of the peace had jurisdiction of the subject matter of the action, being for the recovery of a penalty less than two hundred dollars. (Code, § 53.) He had jurisdiction by the personal service of a summons of the defendant therein, the present plaintiff, and no objection was taken to the form or the regularity of the proceedings. The jurisdiction of the magistrate was not derived from, and did not depend upon, the act which is challenged, but upon the *Page 241 
general statutes of the state. He had jurisdiction to pass upon every question involved in the action, including the validity of the law imposing the penalty. The judgment so long as it remained unreversed was for every purpose as conclusive between the parties, and upon every question necessarily embraced in the judgment, as would have been that of the highest court of record in the State. (Pease v. Howard, 14 J.R., 479; Andrews v.Montgomery, 19 id., 162; Mitchell v. Hawley, 4 Den., 414.)
Process regularly issued upon this judgment, as was the execution upon which the plaintiff was imprisoned, was a protection to the officer executing it, and to the parties at whose instance it was issued and served. It cannot be attacked collaterally for error of the justice, or irregularity, and in an action of false imprisonment it is a perfect shield to all persons acting under it. The plaintiff is estopped by the judgment. (Chapman v. Dyett, 11 Wend., 31; Brown v.Crowl, 5 id., 298; Ackerley v. Parkinson, 3 M.  S., 411;Doswell v. Impey, 1 B.  C., 163; 1 Ch. Pl., 181; Miller v.Adams, 52 N.Y., 409.)
An action will not lie for acts done under process regular on its face, and which the magistrate has jurisdiction to issue unless the acts be malicious. (Beaty v. Perkins, 6 Wend., 382.) There was no claim that the defendants acted maliciously in this matter. The learned judges sitting at General Term did not consider this question, and for the reason stated in the opinion that the only question made by counsel before them was upon the validity of the law imposing the penalty. It is made here, and as it was a proper ground for non-suiting the plaintiff, the action cannot be maintained; the order granting a new trial must be reversed, and the judgment of non-suit affirmed.
All concur, ANDREWS, J., absent.
Order reversed and judgment affirmed. *Page 242